COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
NO.   2-08-102-CR
LUTHOR DALE SIMPSON                                                      APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 3 OF TARRANT COUNTY  
                                               ----------
MEMORANDUM
OPINION[1]
AND JUDGMENT 
ON
PERMANENT ABATEMENT OF APPEAL
 
                                               ----------
 
We have considered appellant=s "Motion To Permanently Abate Appeal.@  A copy of the certificate of
death states that appellant died on May 24, 2008. 
The death of an appellant during the pendency of an appeal deprives
this court of jurisdiction.  Molitor
v. State, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate
disposition is the permanent abatement of the appeal.  See TEX. R. APP. P. 7.1(a)(2).     




No decision of this court having been delivered prior to the receipt
of this motion, the court finds the motion to permanently abate the appeal
should be granted.  It is therefore
ordered, adjudged, and decreed that the appeal is permanently abated.
 
PER CURIAM
 
PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)
 
DELIVERED: August 26, 2008               
 
 
 
 
 
 
 
 
 
 
 
 
 




[1]See Tex. R. App. P. 47.1.